 594DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen'sand Warehousemen'sUnion Local 17, International Longshoremen'sandWarehousemen'sUnion(AssociatedMetalsCompany of California)andStanley G. Kraus.Case 20-CB-1716November 6, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 23, 1968, Trial Examiner Harry H. Kuskinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief, and the General Counsel filed a brief answeringthe Respondent's exceptions and brief and supportingthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner,' as modified herein.We agree with the Trial Examiner that theRespondent and Associated Metals Company ofCalifornia had an exclusive hiring arrangement makingunion clearance or dispatch or referral a condition ofemployment,' and that the Respondent unlawfullyrefused, on July 10 and 20, 1967, to refer complain-ant Kraus for employment by Associated under theparties' exclusive hiring arrangement. In finding theRespondent's refusal to refer Kraus to have beenunlawful, the Trial Examiner relied on a number ofgrounds, including several relating to Kraus' allegedfailure to pay union dues and fees, and his allegedfailuretoperformhispicketduty during theRespondent's strike against Associated.We agree with the Trial Examiner's ultimateconclusion, but, in doing so, we do not find itnecessary to pass upon the issues relating to uniondues and fees, since the Respondent's business agentconceded that one of the reasons Kraus was refusedclearance was that the Respondent believed that hehad failed to perform his picket duty during the strikeatAssociated.As found by the Trial Examiner, aunion violates Section 8(b)(2) of the Act by imposingsuch a discriminatory condition upon referral of anemployee under a hiring arrangement which makesreferral a condition of employment.'Accordingly, we find that the Respondent caused,or attempted to cause, Associated to discriminateagainstKraus in violation of Section 8(a)(3) of theAct, and thereby violated Section 8(b)(2) and (1)(A)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, International Longshore-men's and Warehousemen's Union Local 17, Inter-national Longshoremen's and Warehousemen's Union,Sacramento,California,itsofficers,agents,andrepresentatives, shall take the action set forth in the_Trial Examiner's Recommended Order.4'TheRespondent excepts to the Trial Examiner'scredibilityresolutions.It is the Board's established policy, however, not to overrulea Trial Examiner's resolutions as to credibility unless, as is not the casehere, the preponderance of all the relevant evidence convinces us thatthey are incorrect.StandardDry Wall Products, Inc.,91 NLRB 544,enfd.188 F.2d362 (C.A. 3)The Trial Examiner'sDecision,apparently inadvertently, refers, insection III, C, to the date of the events on the morning of July 20 asJune 20, and in section III, E, to the date of Kraus' reemployment onMay 11,asMay 12. The decision is hereby corrected in these respects.2In addition to the grounds relied on bythe TrialExaminer to findan exclusive hiring arrangement,we note that when Kraus appeared forwork at Associated on July 20, without a dispatch slip, Losee, whoissues the dispatch slips at the union hall, informedCody, Associated'syard superintendent,by telephone,that Kraus had not been dispatchedby the Respondent and should not be on the job. Cody then pulledKraus off the job,and sent him to the union hall to get cleared by theRespondentbefore Codycould permit him to work for Associated.3N.L R B v Local450, International Union of Operating Engineers,AFL-CIO (Tellepsen ConstructionCo ),281 F 2d 213 (C A. 5), enfg. asmodified 122 NLRB 564,567-568.4The Order requires,interalia,that the Respondent notifyAssociated it has no objection to the employment of Kraus. Thisrequirement is not affected by the remark made by the Respondent'sagent Thompson to Sabo, vice president of Associated,about the timethe charge herein was filed, that Associated could do what it pleasedabout Kraus, that Kraus was a lost cause.The Respondent contends thatSabo took this remark to mean that,as far as the Respondent wasconcerned,Associated could hire Kraus if it wanted to do so. However,Sabo's entire testimony,including his statement that,"If the unionwon't dispatch a man to us, we can'tput him to work," indicates that,although Sabo viewed this as a hypothetically possible construction, hedid not in fact interpret the remark as having that meaning.173 NLRB No. 95 INTERNATIONAL LONGSHOREMEN'S UNION LOCAL 17595TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KuSKIN, Trial Exarmner This case was heard atSacramento, California, on April 30, 1968. A complaint issuedherein on December 12, 1967, based on a charge filed on July25, 1967,1 the complaint was thereafter amended on March27, 1968. The complaint, as amended, presents the question ofwhether International Longshoremen's and Warehousemen'sUnion Local 17, International Longshoremen's and Warehouse-men'sUnion, herein called Respondent, violated Section8(b)(2) and (1)(A) of the Act by refusing to dispatch StanleyG. Kraus, the Charging Party herein, on or about July 10, andagain on or about July 20, to Associated Metals Company ofCalifornia, herein called Associated, through the exclusive jobreferralor job clearance system operated by Respondent,because of Kraus' lack of membership in, and/or refusal to paymonies to, Respondent and/or because Respondent believedthatKraus had failed to engage in picketing on behalf ofRespondent. In its answer, as amended, Respondent deniesthat it has engaged in any of the alleged unfair labor practices,itdoes, however, admit that it is a labor organization withintheAct'smeaning, that Frank Thompson has been at allmaterial times its secretary-treasurer and also its agent withinthe meaning of the Act, and that it has entered into a series ofagreements with Associated, one of which, together with itsamendments, was effective from April 1, 1963, to May 31,1967, and the most recent of which was executed on August15, 1967, was made retroactive to June 1, 1967, and is to beeffective until May 31, 1970.Upon the entire record, including my observation of thewitnesses, including their demeanor while on the witness stand,and after due consideration of the briefs of the GeneralCounsel and Respondent, I make the following.FINDINGS OF FACTI.THEBUSINESSOF ASSOCIATEDThe parties hereto stipulated that, if John J. Sabo, the vicepresident of Associated, were questioned while he was on thewitness stand concerning the business of Associated, histestimony would sustain the allegations of the complaint, asamended, relating to commerce Accordingly, I find, as alleged,that Associated is a corporation of the State of California withoffices and places of business in Sacramento and Benicia,California, where it is engaged in the processing and selling ofjunk and scrap metal, and that, during the past calendar year,it purchased and received goods and materials valued in excessof $50,000, which were shipped to it directly from outside theState of California.Ifind, upon the foregoing, as the parties also stipulated,that Associated is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Longshoremen's and Warehousemen's UnionLocal 17, International Longshoremen's and Warehousemen'sIAll datesmentioned hereinafterare in 1967,unless otherwiseindicated.Union, admits,and I find,that it is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The bargaining relationship with AssociatedThe bargaining relationship between Respondent andAssociateddates back to the early 1960's and coveredAssociated's operations at its two yards, one in Sacramento,and one in Benicia, California. Of the two contracts, inevidence, the first one was entered into on April 8, 1963, itwas thereafter amended in 1964 and 1965 and expired on May31, 1967. Before the second of these contracts came intobeing, therewas a strike at Associated which began onMonday, June 12, 1967, and ended on Monday, July 10, 1967.On the latter date, an understanding was reached as to theterms of an agreement between Associated and Respondent.However, the agreement was not reduced to final form untilthe first or second week in August 1967. On August 15, thesecond contract was executed; it was made retroactive to June1, 1967, and is to extend until May 31, 1970.Each of these contracts sets forth in section 3 thereof aunion-security clause and a hiring clause. The hiring provisionsappear as section (a)(1), (a)(2), (a)(3), (a)(4) and (a)(5). Ofthese, section (a)(1) provides that Associated agrees to operatea nondiscriminatory hiring, promotional, transfer, and layoffpolicy.Section (a)(2) provides, in relevant part, that "it isrecognized ... that men with previous experience in theindustrywho are willing to work are normally availablethrough the Union [Respondent herein] and it is expresslyagreed that when job openings occur, the Employer [Asso-ciated] shall take advantage of the opportunity available to itof obtaining men with previous experience in the industrythrough the Union and will, therefore, notify the Union of itsintention to fill such job openings at least 24 hours prior to thefilling of such openings so that the Union may arrange for menwith such experience in the industry to apply for such jobopenings. The Employer agrees that, in hiring new employees(not on the seniority list), it will give preference to applicantshaving the necessary qualifications who have worked in theindustry in the Sacramento area."Section (a)(3) states that, "The Employer agrees that, if inhiring a new employee (not on the seniority list) for a job, itshall fail to give the notice provided in sub-paragraph (2)above, or it shall hire one applicant for the job and shall fail orrefuse to hire another applicant who was qualified for the joband who applied for the job either before the job was filled orwithin twenty-four (24) hours after notice was given, asprovided in sub-paragraph 2 above, then the Union or anemployee feeling aggrievedmay assign the matter as agrievance to be taken up under the grievance and arbitrationprocedure for determining whether the said hiring was inviolation of the Employer's Agreements in sub-paragraph 2. Insuch event, if it finally is determined through the operation ofthe grievance procedure that the said hiring was in violation ofthe Employer's Agreements, the Employer will discharge theman so hired and, in filling the job, will be bound by theprovisions of said sub-paragraph (2)." 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection (a)(4) affords representatives of the Union access toemployees on the job for the purpose of interviewing anynonunion employee either before or promptly after he hasbeen put to work.Finally, section (a)(5) provides that "The Union agrees that,subject to the terms of the Agreement, it will not attempt inany way to interfere with or prevent the hiring by theEmployer of any employee from any source whatever or underany conditions whatever which the Employer may desire."2.The referral or clearance practice in effect betweenRespondent and AssociatedRespondent, a "several industries" union, maintains poolsof available employees for each of these industries in theSacramento area, which pools consist of laid off employeesand others with experience in that industry who have reportedto the union hall their availability for work. One, Jack Losee,an employee of Respondent, is the dispatcher in charge ofthese pools. When called upon by an employer in a particularindustry for manpower, Losee refers experienced people fromthat industry, as required. In these pools are regular membersofRespondent and nonmembers. When the former arereferred,Losee apparently issues them a dispatch slip andindicates somehow that they are members in good standingwith Respondent. When nonmembers are referred, Losee issuesa dispatch slip and a work permit. The dispatch slip is intendedfor the steward on the job and he, in turn, introduces theindividual,who is referred, to the representative of manage-ment who will put that individual to work. As far asAssociated is concerned, the record shows that the dispatchsystem has been in existence during the entire period thatAssociated has "had dealings with" Respondent.The normal procedure of hiring has been for Associated tocallRespondent's union hall when it needs employees and toobtain the necessary referrals via the dispatch slip route. Inthose instances where Respondent does not have qualifiedpersons for referral, Associated, upon being so informed,advertises in newspapers for the needed help. Those who applyare then tested for the required skills and, if they meet the testandAssociated is satisfied that they can do the work,Associated sends them to the union hall of Respondent forclearance. In this connection, Herb Cody, who was Asso-ciated's yard superintendent during the relevant periods hereinand was Associated's manager of purchases at the time of theinstant hearing, testified that Associated has followed thispractice not because it wanted a dispatch slip but because itunderstood that this was what Respondent wanted. And JohnJ.Sabo, the vice president of Associated, testified that, "if[Respondent] wont dispatch a man to us, we can't put him towork."The record also discloses that Associated's employees, whoarewithin Respondent's jurisdiction, are either members orholders of work permits. Kraus, the Charging Party herein, hasnever been a union member and has held work permits fromRespondent. Between the first and tenth of each month, unionmembers are required by Respondent to pay at the union halltheir dues for the preceding month and work permit holdersare required to pay their permit fees on the basis of hoursworked during that month. Respondent notifies its stewardson the various jobs covered by this hiring practice of anydelinquencies and they, in turn, inform the delinquentemployee.After "a certain period," Respondent reportsdelinquencies to the employer involved, in keeping with thesection of the agreement with such employer requiring that theaffected employees remain in good standing with Respondent.Sabo testified, in this respect, that Thompson, Respondent'ssecretary-treasurer and business agent, would call to advise thata particular employee "was behind in dues or something likethat.And that we were to convey the message to them thatthey would get over to the union hall and pay their dues orelsetheywould be pulled off the job, at which time[Thompson] indicated it appeared these people always hadmoney for whiskey and such, but never time to pay theirunion dues "As will appear hereinafter, the manner of obtaining workpermits from Respondent is of significance in appraising theissues herein. Kraus testified, in this connection, that he wasgiven permission by Losee to go to work for AssociatedJuly 20 before obtaining a work permit, with the under-standing that he was to obtain the work permit at a later time.This is denied by Losee. According to him, the practicerequires the worker to receive a dispatch slip from Respondentfirst, by coming to the union hall to get it. Thompson testifiedto the same effect,' listing only one exception, not relevanthere, namely, the situation in which a worker mails his workpermit card, which has been filled up, to the union hall with acheck or money order to pay permit fees due. Respondent willin that circumstance issue a new work permit card to thatindividual and mail the card to him.3.Kraus' employment history with AssociatedThe following background facts as to Kraus' employmenthistory which preceded the critical events beginning on July10, will also help to fix the frame of reference of such events.Kraus began to work for Associated in 1962. Between 1962and1964,according to Kraus, he experienced some layoffsand some other work interruptions. In 1964, Kraus left forNevada and stayed there about a year. In November 1965, hewas again employed by Associated and worked until April 27,1967. At that time, he had "family trouble and quit and lefttown for about two weeks." On May 10, 1967, Kraus appliedfor work to Sabo, the vice president of Associated. Kraus wasadvised that work was available for him at that time atAssociated's installation in Benicia, California, which is aboutan hour and a half of driving distance from Sacramento, untilsuch time as Associated could use him on the night shift at its12th Street yard in Sacramento, and that he would have tostart as a new employee, without seniority. Kraus agreed tothese terms. The need for clearance was apparently mentionedby Sabo at that time. Kraus began work at the designated timeof 8 a.m. on Thursday, May 11. He worked on Thursday andFriday of that payroll period, which ended on May 14, andduring the following two payroll periods. Thereafter, he wasassigned by Associated as a press operator to the 12th Streetyard in Sacramento. His stint at the 12th Street yard lasted 1week; i.e. through the week ending June 4. He spent the next10 days in jail as the result of being charged with amisdeamenor 3 On the day of his release, according to Kraus,he went to the union hall of Respondent and signed up for2Thompson was called as a witness by the General Counsel undersection 43(b) of the Federal Rules of Civil Procedure.Kraus testified that he had been drinking and got into a fight withhis father-in-law. INTERNATIONAL LONGSHOREMEN'S UNION LOCAL 17597picketduty in connection with the strike then beingconducted by Respondentagainst Associated, and did about 3weeks of picket duty (the strike lasted until July 10, asheretofore found). Except for an hour or so of work forAssociated on July 20, to be described more fully hereinafter,Kraus has not worked for Associated since June 4.It is clear that Kraus was not dispatched through the unionhall on May 11 to the Benicia yard. Kraus testified that heknew that he had to have a dispatchslip inorder to work thereand that, as dispatch slips were not mailed out to workers byRespondent, he would have to go to theunion hallto get one.Yet, also according to Kraus, he made no effort to contact theunionhallupon his being hired at about 5:30 p.m. onWednesday, May 10, for theBeniciajob, for the claimedreasonthat it was too late. Significantly, too, there is directtestimony by Kraus that he was aware that theunion hall inSacramento was open each working day until 6 or 7 p. m.4Nor did Kraus seek permission from Sabo to report to theBenicia yard the followingmorning abit later than theassignedtime of 8 a.m. in order to allow him enough time toobtain a dispatch slip at the union hall that morning beforereporting for work. And during the period that he worked atthe Beniciayard, Kraus made no effort to contact the unionhall eitherin personor by telephone or by mailabout getting adispatch slip. In answer to specific questionsas tohis failure todo so, Kraus testified that he did not have time because hefinished work at 4 30 p.m., that he was "broke" and did nothave the wherewithall to buy the necessary gasoline to drivehis car to Sacramento and then back to Benicia, that he neverthought of making a telephone call to the union hall eitherbefore he left forBenicia togo to work or while he was there;and that he saw Thompson at the Benicia yard within 4 daysafter he started to work there and conversed with him aboutthis, and felt no need to contact the union hall thereafter fromBenicia.As to the latter conversation, Kraus' testimony is thatPhilRubicatta, the union steward, was also present, thatThompson approached lain and they talked and thatThompson said that "assoon as[he, Kraus] got a chance when[he] got back to Sacramento, to get squared away with theunionhalland [he] told [Thompson, he] would."5Thompson, on the other hand,deniedthat he ever saw KrauswhileKraus was atthe Benicia yard,and insistedthat he didnot know that Kraus had been working there "until after thestrikewas on."6 I note, also in this connection, that 1) afterhis transfer to the 12th Street yard of Associated at the end ofMay, Kraus did not go to the union hall about a dispatch slip,although he worked at the 12th Street yard that entire week,7and 2) he offered the ratherlame excusethat he did not havetime to doso becausehe worked on the night shift until 1.30a.m. and then would sleep each dayuntilabout 3 p.m.4Dunng cross-examination by counsel for Respondent,Kraus'attentionwas called to his prehearing affidavit to a Board agent inwhich he swore that the conversation with Sabo occurred about 5 p.m.,that the union hall was then closed and that Sabo told Kraus that hewould call Thompson (the business agent and secretary-treasurer ofRespondent)and explain and get a clearance for Kraus.As to this,Kraus testified that he did not think that this portion of his affidavit iscorrect, adding,"Idon'tknow,unless I just thought maybe that waswhat went out, because I don't remember just all that went on betweenme and Sabo."5 Kraus testified further that he understood Thompson's remarks tomean that he was to come up and get his dispatch slip.In all these circumstances, I find unconvincing the excusesgiven by Kraus for his maction in regard to obtaining clearancefrom Respondent for the job at Associated's yard in Benicia.Rather do I infer, and find, that Kraus' failure (1) to apply tothe union hall for a dispatch slip for the job at the Benicia yardbefore leaving from Sacramento to begin work; (2) to takesteps to obtain such a slip while he was on that job, and (3) toseek to obtain a dispatch slip when he returned to Sacramentoand was transferred to the 12th Street yard, was the result of aconscious refusal by Kraus to abide by the existing referralpractice.4.Kraus' record with respect to paying permit fees toRespondentInkeepingwith the prevailing referral and clearancepractice described above, Kraus, who was not a member ofRespondent and therefore worked as a permit man, had to payat the union hall by the tenth of each month permit fees duefor the prior month. Kraus admitted being delinquent inpaying his permit fees in the past and that he "usually paidthem about every 2 or 3 months." It was his furtheruncontradicted testimony that when he quit his job atAssociated, at the end of April 1967, his permit fees were fullypaid. He testified also that he did not pay permit fees in Maybecause he did not work a full month.B.The Alleged Refusal by Respondent on July 10 to ReferKraus to Associated for EmploymentAs heretofore found, on July 10, Respondent andAssociated agreed, in principle, as to the terms of an agreementand the pending strike then ended. Participating in thesenegotiations in behalf of Associated were Wayne Menebroker,Esq., and President Novak and Vice President Sabo; 8 andparticipating in behalf of Respondent were Business AgentThompson together with a negotiating committee, amongwhom was Sal Garcia, an employee of Associated. When thisorder of business was consummated, the matter of resumingoperations at Associated was discussed. Thompson testifiedthat he asked Novak and Sabo "which of their employees theywanted back,"9 and that he believes that Sabo "said somethingabout sending a fellow by the name of Kraus back who wasnot a part of the list," that he made no comment thereon,ioand that he does not remember whether Garcia did or not.Sabo also testified concerning this matter. According to hun,Thompson wanted to know whom Associated wanted "tocome back on the job and in what order;" that, becauseAssociated was going "to reinitiate a night shift on [its] balingpress," he asked that Kraus be dispatched to Associated to6I have heretofore found that the strike began on June 12BAs already found, Kraus has worked for Associated for only aboutan hour since that time.aAssociated is a member of the Sacramento Employers' Council andMenebroker, its counsel,was acting as Associated's representative duringthe negotiations.9Thompson explained that he raised this question on the assumptionthat Associated might not wish to resume its operations with a fullcomplement right after the strike.At another point,Thompson answered"not that [I] canremember" to the question of whether he told Sabo that Respondentwould not clear Kraus then or any other time. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork as the baler operator on the night shift, that Garciathereupon interjected that "the union would have somethingto say about that", and, contrary to Thompson's testimonythat he said nothing, that Thompson followed with the remarkthat "they wouldn't dispatch Kraus, that they were going tond their union of drunks, of undesirable people." Sabo addedthat he did not recall all the descriptive terms that were used.Neither Novak nor Garcia testified in this proceeding, and,whileMenebroker did testify, he had no recollection thatKraus' name was mentioned during the July 10 meeting. In thecircumstancesandparticularlysincethetestimonyofThompson and Sabo is mutually corroborative on this point, Iattach no weight to Menebroker's testimony, and find that thedispatchingofKraus by Respondent to Associated wasdiscussedatthattime.Insofaras the details of thisconversation are concerned, Thompson was unable to recallsome of them whereas Sabo testified in a straightforwardmanner and had no such difficulty. Furthermore, Thompsontestified in a guarded manner and appeared to be withholdinginformation. I, therefore, credit Sabo rather than Thompson inall respects, including the instance in which their testimony isin conflict. I therefore conclude, and find, that the episodeoccurred in the manner testified to by Sabo.Later the same day, Respondent convened a meeting at theunion hall at which Thompson called out the names of thoseemployees of Associated who were to return to work. Kraus'name was not called. When asked whether Kraus came up tohun later and asked why his name had not been called,Thompson answered, "not that I can remember." In contrastto the latter testimony, Kraus testified that he did have such aconversation. More particularly, Kraus testified that he madesuch an inquiry of Thompson after the union meeting in thepresence of several named employees,' 1 that Thompson toldhim his name was not on the list to go back to work becauseAssociated had discharged him,12 and that when he askedThompson, "Well, what about going to work someplace elseout of one of the other houses?," Thompson answered, "I ain'tgot time to talk about it." He testified further that he thenleft,not knowing that Associated wanted him to go back towork.I note that Thompson did not specifically deny that he hada conversation with Kraus on July 10, after the union meeting,inwhich Kraus inquired as to his nonreferral, nor did hespecifically deny the remarks attributed to him by Kraus inconnection therewith. Thompson would only say that hecannot remember such an episode. Although Kraus did nottestifytruthfullyattimes,his testimony in this regardimpressed me as reliable when considered in the light of theinherent probabilities of the situation and the sequence ofevents herein. I therefore credit Kraus and find that theconversation did take place and that Thompson made theremarks attributed to him by Kraus.11 Perez, Hernandez and Smith. None of these individualstestifiedand there is no showingthat theywere unavailable at the time of thehearing.12In answer to a questionby theundersignedas to whetherThompson indicatedwhy Associated did notwant him to work, Krausanswgred, "The onlything he saidwas thereason I went to jail."On cross-examination,Kraus explained that he wantedLosee tomake out the slip and have it ready for him to pick up that morning inorder to getto work by 8 o'clock.C.The Alleged Refusal by Respondent on July 20 to ReferKraus to Associated for EmploymentOn July 19, Kraus telephoned Cody, who was thenAssociated's yard superintendent, at his home in order toadvise him that he wished to return some keys which belongedto Associated. According to Kraus, their conversation took thefollowing course: Cody inquired as to Kraus' whereabouts,saying that Kraus was supposed to have returned to work forAssociated the day after the strike ended; Kraus thenexplained to Cody that Thompson had told him thatAssociated had discharged him; Cody answered that Kraus hadnot been discharged but rather that Sabo had asked Thompsonfor Kraus before asking for any others but that Thompson hadsaid "no;" and, lastly, Cody then told him to go to the unionhall and get cleared and report to work the following morningat 8 o'clock. Cody also testified concerning this conversation.He corroborated Kraus' testimony as to what prompted Krausto telephone him, as to his inquiring as to whether Kraus wasthen working, and as to his offering Kraus a job to begin thefollowing morning subsequent to getting clearance at the unionhall that morning. Cody made no mention of any reference byKraus during this conversation to any dialogue between Krausand Thompson after the union meeting on July 10 in whichKraus inquired as why he had not been dispatched that day forwork to Associated. However, since Cody was not asked aboutthisaspect of Kraus' testimony, since Cody corroboratedKraus on the other aspects of their conversation, and as Kraus'testimony that he mentioned the details of his abortiveattempt to be refereed to Associated accords with the inherentprobabilitiesof the situation, I find that Kraus testifiedcredibly, and more fully than Cody, as to the telephoneconversation between them on July 19.Kraus reported to work at Associated on July 20 at 8 a.m.,without appearing at the union hall first and obtaining a clear-ance slip. Kraus' explanation for following this procedure was asfollowsHe was at home at about 7 a.m. when he telephoned theunion hall and spoke to Losee, the union dispatcher. He toldLosee that Associated wanted him to come back to work andasked Losee whether he could get a dispatch slip. 13 Loseereplied that he could but that "he thought Frank Thompson hada beef against [him, Kraus,] for something." At this, Krauspointed to the fact that Cody wanted him to report at 8 o'clockand asked "would it be OK if [he] went ... to work, then ifFrank Thompson, when he comes in, has anything to say, havehim call." Losee agreed to this arrangement. At 8 a.m. he startedto work at Associated and worked until 9 or 9.30 when his workwas interrupted by a message from Baker, the yard foreman, thatRespondent had called and wanted to see Kraus at the union hall.He then went to the union hall where he found Losee and Garcia.He did not ask Losee for a dispatch slip, trying only to find outfrom Losee "what the beef was about," but Losee told him towait for Thompson to arrive. 14 When Thompson appeared,14During cross-examination,Kraus amplified this testimony to saythat Losee said that he did not know what it was all about but thatThompson had telephoned him and said that he did not want Krausdispatched to Associated out of the union hall.Although Losee did notdirectly controvert this testimony,he denied having any conversationwith Thompson about dispatching or clearing Kraus. INTERNATIONAL LONGSHOREMEN'S UNION LOCAL 17599Garcia and he went to Thompson's office He questionedThompson as to why he "couldn't go to work," and Thomp-son answered that "[he] was irresponsible's and he didn'tpullhis picket duty and he didn't want guys like [him]working out of the union hall," and also that he didn't payhis dues half the time and that he, Thompson, "had to chase[him] down in order to get them." At this, Kraus left, re-turned to the 12th Street yard, and spoke to Cody, tellingCody that Thompson had refused to let him have a dispatchslip so that he could go to work.' 6 Cody thereupon indi-cated that if Kraus could get cleared, he would have a jobwith Associated.Cody's version of what transpired on the morning of June20 involving Kraus begins with the time when Kraus reportedto work. According to Cody, Kraus reported for work at 8o'clock and told him that he had made arrangements for theUnion to send the dispatch slip through the mail."' Within anhour, he was called on the telephone by Losee, the dispatcher,and told that Kraus did not have clearance and should not beat the yard. Cody testified further that he told Losee that hewould send Kraus to the union hall, which he did, and he alsotoldLosee that this was a matter between Respondent andKraus. Cody did not testify as to what happened that day afterKraus left for the union hall.Losee,who testified in behalf of Respondent, acknowl-edged that he was in telephonic communication with bothCody and Kraus that morning. His testimony is, however, atodds with them in significant respects. Thus, Losee firsttestified that he received a telephone call from Cody about 8o'clock in respect to Kraus and that, during the course of thatconversation, Kraus was put on the line and they conversed.When called on surrebuttal, he acknowledged that he was inerror concerning the single telephone call and that there weretwo separate telephone calls to him about 2 or 3 minutesapart, one from Cody and one from Kraus, in that order. Asalready noted, Cody testified that he had been called on thetelephone by Losee between 8.30 and 9 a.m. after Kraus hadbeen at work, and Kraus testified that he had called Loseearound 7 a.m. As to the content of his conversation withCody, Losee testified that Cody told him that he, Cody,wanted to employ Kraus, to which he, Losee, replied thatCody should send Kraus to the union hall and he will dispatchKraus;whereas Cody testified, as found above, that Loseecalled to tell him that Kraus did not have a dispatch slip andshould not be at the yard. And as to the content of hisconversationwith Kraus, Losee testified that Kraus spokeabout getting a dispatch slip, that he told Kraus that he wouldhave to come to the union hall to get one, and that Kraus saidsomething about having a transportation problem and wantingto stay at work and get the dispatch slip "later on"; in thelatter connection, he specifically denied that he told Kraus, asKraus had testified, that it would be all right to work and getthe dispatch slip later. Gloria Joyce Kraus, who is Kraus' wife,testified, in this connection, that her husband called Losee onthe telephone from their home at about 7 o'clock thatmorning and that she listened to the conversation on anextension telephone. Her version of that conversation was thather husband asked Losee for a work permit to work atAssociated, that Losee said that her husband could have one;that her husband then indicated that he had to be at work at 8o'clock; and that he requested, and received, permission fromLosee to pick up the work permit that evening; 18 and that, inthe course of this conversation, Losee said that Thompson hada "disagreement" or "beef" with her husband and wanted totalk to him about it.I am persuaded that the above two telephone conversationsoccurred, contrary to the testimony of Losee, at about 7 a.m.and about 9 a.m., respectively, the first one being theconversation between Kraus and Losee and the second onebeing the conversation between Losee and Cody, initiated byLosee.Persuasivein reaching this conclusion are (1) Losee, onsurrebuttal, retracted his initial testimony, on direct, that bothconversations took place during one telephone call andtestified, instead,that there were two telephone calls, (2)Losee's further testimony, on surrebuttal, that the telephonecalls both occurred around 8 a.m., the first call being fromCody to him, is refuted as to origm, timing and content by thetestimony of Cody, who impressed me as a credible witness,and whom I credit. Thus, Cody testified that there was atelephone conversation between him and Losee at about 8.30or 9 a.m., which Losee initiated; and that, during that call,Losee registered the complaint that Kraus was at work withouta permit from Respondent. And emphasizing the likelihoodthat such a call was placed by Losee to Cody is (1) Losee'sown testimony that Garcia came to the union hall thatmorning and alerted him to the fact that Kraus was working atthe 12th Street yard of Associated without being properlydispatched, (2) Losee's failure specifically to deny that Kraus'being at work without a permit was discussed with Cody in atelephone conversation that morning, and (3) the mutuallycorroborative testimony of Cody and Kraus that Kraus wastold by management that morning of a telephone call fromRespondent to the effect that he was wanted at the union hall.And with particular reference to the tinung of the firsttelephonecall,Inote that the mutually corroborativetestimony of the Krauses that the call occurred at about 7o'clock that morning is consistent with the probabilities of thecase. Thus, since the call admittedly concerned a dispatch slipfor a job that had been scheduled to start at 8 o'clock thatmorning, the call would have had to be placed considerablybefore 8 o'clock if it was to accomplish its objective.Ihave heretofore indicated that Cody rather than Losee isto be credited with respect to the content of the secondtelephone conversation. In regard to the first conversation, thetestimony of the Krauses and Losee leave no doubt that Krausdid ask Losee on the telephone about obtaining a dispatch slipin connection with his job at Associated scheduled to beginthatmorning, that Kraus eitherassumed,or Losee told him,that, in accordance with applicable procedures, he shouldappear at the union hall in order to get the dispatch slip, andthat therewas adiscussion between them as to whether anexception could be made so that Kraus could report to workisIn this connection,althoughKraus testified, at first, thatThompson did not explain what he meant by the word"irresponsible,"he thereafter testified that Thompson referred to his being in jail, hisgoing to work at the Benicia yard without a permit and his not showingup for work half the time.16 During cross-examination,Kraus added that he inquired fromThompson as to when he could be sent to work out of the union halland Thompson replied that as far as he,Thompson,was concerned thatwoulI neverhappen.Codywas not sure whether Kraus told him that he had been tothe union hall or that he had talked to Losee.18According to Mrs. Kraus, her husband could not have con-veniently gone to the union hall and reportedfor work ontime as hehad not yet eaten breakfast and she had not yet fixed his lunch. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout going to the union hall first.However,the evidence isin sharp conflict as to whether Losee made an exception in thisinstance thereby permitting Kraus to report to work with theunderstanding that he would obtain his slip later. Thus, Kraustestified that when he called Losee from his home,he, at first,sought to have Losee prepare his dispatch slip in advance sothat he could pick it up on the way to work, but, when Loseementioned"a beef" by Thompson,he suggested,and Loseeagreed,that it "would be OK if [he]went. . .to work, then ifFrank Thompson,when he comes in, has anything to say, havehim call."Mrs.Kraus,who claims to have listened to thisconversation on the extension telephone,tells a somewhatdifferentstory.She testified,in effect,that Kraus was in noposition to go to the union hall before work as he had not yeteaten his breakfast and she had not yet prepared his lunch andthatKraus'objective inmaking the call was to obtainpermission to go to work at Associated that morning and topick up his work permit that evening,and that such permissionwas obtained from Losee. Casting doubt on these two versionsisCody's credible testimony that Kraus told him when hereported for work that he had made arrangements for theUnion to send the dispatch slip through the mail.In the lightof all the foregoing,Losee's testimony to the effect that hemade no exception on this occasion seems more plausible, Ifind,than the testimony of the Krauses. In so finding,I rely on(1) the fact,as I have found,that Losee called Cody about 9o'clock that morning,after being alerted by employee Garciathat Kraus was working at Associated without a permit, to saythat Kraus had not been dispatched and should not be on thejob-a call which Losee would,in all probability,not havemade had he, as the Krauses testified, made an exception tothe referral routine in this instance;(2) the factthat Kraus toldCody that he was to receive a dispatch slip through the mailwhen neither he nor his wife testified to such an understandingwith Losee,thereby indicating that Kraus was not forthright inhis approach to Cody, and(3)my finding heretofore thatKraus consciously refused during May to abide by the aboveexisting referralpractice in connection with his job atAssociated'sBenicia yard.Accordingly,I conclude,and find,asLosee testified,thatLosee refused Kraus'request forspecial permission to report for work at Associated without adispatch slip, and to get the dispatch slip later. And I findfurther that, notwithstanding such refusal by Losee, Krausreported for work without a dispatch slip and was permitted tostartwork only because of his misrepresentation to Cody thathe had been given permission by Respondent to do so.As heretofore found,Kraus testified that, when he was toldby management that morning that he was wanted at the unionhall, he left his job and went to the union hall, where he spokefirst to Losee and then to Thompson in the presence of Garciaand that, in the latter conversation,he inquired fromThompson as towhy he"couldn't go to work"and Thompsongave him a number of reasons why. However,Losee did notrecallKraus'coming into the office that day; Garcia did nottestify in this proceeding, and Thompson could recall only onemeeting at the union hall at which Kraus and he were present,which meeting,Ifind hereinafter, took place considerablyafterJuly 20. In all these circumstances,including thenoncommittal testimony of Thompson, and the probabilitiesand logic of the situation,I am persuaded that Kraus reportedto the union hall that day,after he left the 12th Street yard,and had the conversations with Losee and Thompson testifiedto by him.D. The Events Subsequent to July 20As already found, the charge herein was filed on July 25.On July 29, according to Kraus, he appeared at the union hallin order to get a dispatch slip so he could go back to work,being prompted to do this by the fact that he had received aletter from one, Twohey,the Board agent investigating thecharge, to the effect that Thompson did not object to his goingback to work. Kraus testified further,in substance, that thefollowing then occurred:The executive board of Respondentwas having a meeting at that time and he attended the meeting.Thompson,who was present,asked why he was there and headverted to the letter which he had received from Twohey.Thereupon,Thompson said that he, Thompson, was not goingto let him go back to work then or any other time, and thathe,Thompson,had told the same to eitherTwohey "orsomeone" on the telephone. Thompson followed this byasking who had"put [him] up to going to the National LaborRelations Board"and got"kind of vulgar."This made him"mad" and he left. Thompson also testified concerning thisepisode.His testimony was that Krausbrought up to thecommittee that he had not been referred to work atAssociated,that "quite an argument"ensued,accompanied byshouting on all sides and that, at one point, Kraus got up, was"in a highlyemotional state and...stalkedoff." Thompsondenied the remark attributed to him by Kraus about neverreferringKraus to Associated. When asked whether anyonefrom Respondent told Kraus that, "We will not dispatch younow or any other time to Associated Metals," Thompsonanswered, "I don't know because there was a regular shoutingmatch going on there." Here, too, I find that Thompson didnot testify in a forthright manner. Furthermore,as betweenKraus and Thompson,IfindKraus to have been the morecrediblewitness concerningthis episode. I, therefore, con-clude, and find, that Kraus did talk with Thompson at theunion hall on July 29 and that Thompson told Kraus that hewould never be going back to work for Associated.There is record testimony that Thompson and officials ofAssociated had occasion after July 20 to discuss the matter ofputting Kraus to work at Associated. In this connection, Sabo,vicepresident of Associated,testified concerning two tele-phone calls in respect to Associated's need for burners that hereceived from Thompson during July, i.e. about July 24 at theBenicia yard and a week later at his home.During the firsttelephone conversation,according to Sabo, Kraus' name cameup and he requested that Kraus be referred.Thompson thensaid that he had washed his hands of Kraus, that "we could dowhat we pleased about Kraus,that Kraus was a lost cause andthat was it." Sabo testified further that, although he felt thatthis"possibly" meant that Respondent'spositionwas thatAssociated was free to go ahead and hire Kraus, he took nosteps thereafter to employ Kraus. During the second telephoneconversation,according to Sabo, Thompson advised him thathe,Thompson,had an experienced shipyard burner andinquired whether he should send the individual to him for aninterview.He agreed to the interview and asked at the sametime that Thompson dispatch Kraus, who was also a burner, tohim. To this, Thompson replied that"he wouldn't dispatch[Kraus] this time orany otherdamn time."In respect to theforegoing,when Thompson was asked whether Sabo had,sometime after the strike ended,asked for the dispatch ofKraus in the course of a discussion about burners, Thompsonanswered "Not that I can remember, no." And I have INTERNATIONAL LONGSHOREMEN'S UNION LOCAL 17heretofore found that Thompson gave the same answer to thequestion of whether he ever told Sabo that Respondent wouldnot clear Kraus then or any other time. Further, when askedwhether there was any time when Kraus could go back to workfor Associated, Thompson said that there was such a time butthat "he was notsurewhether he made this outright statementto Sabo or anyone down there but [that he is] pretty sure[he]mentioned it to Twohey [the Board agent] and [he]might have made that statement to Sabo [after Twohey visitedhum]." Since Thompson's testimony tended, despiteits generallack of forthrightness, to corrobrate Sabo's testimony, in part,and since Sabo impressed me as a reliablewitness,I credit Saboin all respects and find that 1) about the time the charge wasfiledherein,Thompson communicated to Sabo the abovehands-off remark, which Sabo properly viewed, in context, asbeing ambiguous and as not warranting Associated to proceedto hire Kraus without clearance by Respondent and 2) about aweek later, Thompson told Sabo, who had asked for thereferralof Kraus as a burner, that Respondent would notdispatchKraus then or "any other damn time" to Asso-ciated.' 9Thereis alsouncontroverted testimony by Cody, the plantsuperintendent, and by Attorney Menebroker, who handledthe contractnegotiationsforAssociated, as to separateconversations with Thompson about Kraus during late July orearly August. According to Cody, about a week or two afterJuly 20, Thompson and he discussed Kraus, and Thompsonsaid that "he didn't think he needed people like [Kraus] in hisunion," that Kraus "was irresponsible and he didn't pay hisunion dues." Menebroker placed his conversation about thelatter part of July or the first part of August, afterdiscussionshad been had with Respondent over thelanguageto appear inthe finalagreement.Menebroker then asked Thompson, at theinstanceof Associated's president, Novak, who also attendedthe contract discussions, why he, Thompson, did not wantKraus to work for Associated; and, to this, Thompson replied,in substance, that Kraus was delinquent in his union dues.Although Menebrokerwas unableto recall other details of thisconversation with Thompson, and could not recall the specificwords spoken by Thompson about Kraus, I am satisfied thathe testified crediblyin regardto Thompson's statement aboutKraus'duesdelinquency. I, therefore, credit the aboveuncontroverted testimony of Cody and Menebroker and findthatThompson made manifest to them his opposition todispatching Kraus for work to Associated,giving as reasonstherefor that Kraus was irresponsible and was delinquent inpaying the work permit fees required by Respondent.E.Contentions, Analysis, and ConclusionsThe General Counsel contends, in effect, (1) that, at alltimes material herein, Respondent and Associated maintainedand enforced an exclusive arrangement or practice wherebyAssociated sought and obtained all its yard employees throughRespondent and required clearance or approval by Respondentas a necessary condition of employment; (2) that on or aboutJuly 10 and on or about July 20, Respondent refused todispatch Kraus to Associated for employment because of his19There is testimony by Kraus, which I have credited,that on July29 at the executive committee meeting of Respondent, Thompson toldKraus he would never dispatch Kraus.601lack of membership in Respondent and/or his refusal to paycertain monies to Respondent, and/or Respondent's belief thathe failed to engage in picketing in behalf of Respondent and(3) that such refusal was in violation of Section 8(b)(2) and(1)(A) of the Act. Respondent, however, contends that nosuch violations occurred as (1) Kraus did not undertake toobtain a dispatch slip in accordance with Respondent's lawfuland reasonable procedures; and (2) in any event, as theissuance of a dispatch slip was not a condition precedent toemployment by Associated, a refusal to issue in these instanceswas not vulnerable under the Act.As to Respondent's first contention above, it is clear thatKraus undertook to obtain a dispatch slip in substantialaccordance with Respondent's claimed lawful and reasonableprocedures. Thus, the situation of July 10 was an abnormalone, in that Associated's operations were then about to resumeafter a shutdown as the result of a strike called by Respondent,and Respondent was asked by Associated to refer Kraus andothers to it for work the next day. Respondent proceeded byconvening a union meeting and dispatching those employeeswho appeared on a list prepared by it for that purpose. Kraus'name was not on the above mentioned list and, right after themeeting, as I have found, he sought to find out fromThompson, Respondent's business agent, why his name did notappear on the list. Thompson rebuffed him and knowinglygave him the false reason that Associated had discharged him.In all these circumstances, it is clear, and I find, that Krausundertook to obtain his dispatch slip in accordance with theprocedures established by Respondent in that instance. And asto the situation on July 20, it is true, as I have heretoforefound, in substance, that Kraus did disregard Respondent'sclaimed lawful and reasonable procedure at first, by going towork for Associated at the 12th street yard without firstobtaining a dispatch slip at the union hall. However, it isfurther established, and I find, that this dereliction wascorrected thereafter. Thus, within less than 2 hours, Krausappeared at the union hall to obtain a dispatch slip for the jobafter having been told by Associated of a telephone call fromthe union hall saying that he was wanted there because he didnot have a dispatch slip. In seeking the dispatch slip at thattime,Kraus was meeting Respondent's claimed "reasonableprocedure," and I so find, albeit he delayed somewhat in doingso.In its second contention, Respondent states the premisethat the issuance of a dispatch slip was not a conditionprecedent to employment by Associated and argues therefromthat, in such a context, even if it be assumed that there was arefusal to issue Kraus a dispatch slip in these instances, noviolation would result. This premise puts squarely in issue theGeneral Counsel's contention stated above, viz, that Respond-ent and Associated maintained and enforced an exclusivearrangement or practice whereby Associated sought andobtained all its yard employees through Respondent andrequired clearance or approval by Respondent as a necessarycondition of employment.The full relationship between Associated and Respondentconsistsof their collective-bargaining agreement and thepractice or arrangement in effect between them. I am satisfiedthat,incombination, they amply support the GeneralCounsel's contention that there was an exclusive referral orclearance system in effect. Thus, under the contract terms setforthheretofore,Respondent has undertaken to supplyexperienced help to Associated; and Associated, in turn, has 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to notify Respondent of any openings. Further, thesecontract terms have been implemented by a practice,also setforth above, whereby applicants must be cleared by Respond-ent before they are hired, irrespective of whether suchapplicants originatewith Respondent or come from othersources tapped by Associated when Respondent is unable tosupply experienced help. In this connection, Cody, the yardsuperintendent of Associated, testified, as I have found, thatAssociated followed this practice because it understood thatthiswaswhatRespondentwanted, and Sabo, the vicepresident of Associated, explained that "if [Respondent] won'tdispatch a man to us, we can't put him to work." It followsfrom all the foregoing, and I find, that clearance by Respond-entwas required as a condition of employment by Asso-ciated? 0 In any event, it is clear, and I find, that on July 10,1967, clearance was a condition of employment with respecttoKraus and Kraus has since then been deprived of employ-ment with Associated because he failed to get such clear-ance.21There remains for consideration the reason or motive thatpromptedRespondent to deny clearance to Kraus. Asheretofore found, on July 10, Thompson, the business agentand secretary-treasurerof Respondent, told Associated, whowanted to hire Kraus, that Respondent would not dispatchKraus to AssociatedasRespondent"was goingto rid theirunion of drunks, ofundesirablepeople," however, later thatday, aftera union meeting,ThompsongaveKraus an entirelydifferent and untruthfulreasonfor not dispatching him,namely, that Associated had discharged Kraus. Thereafter, onJuly 20, whenKraus againsought to be dispatched toAssociated, having been asked by Associated to get suchclearance asa condition of employment, Thompson gavedifferentreasonsto Kraus for his not being dispatched than hehad given to Kraus on July 10, namely that Kraus wasirresponsible, did not pull his picket duty22 and did not payhis dues half the time and he "had to chase [Kraus]down inorder to get them." Also, in subsequent conversations withofficials of Associated, Thompson deviated from this criticalappraisal of Kraus asa drunk andundesirable.Thus, he toldCody that Krauswas irresponsibleand did not pay his duesand told Menebroker only about Kraus' not paying his dues. Itispatentfrom all the foregoing, and I find, that,beginning onJuly 10 and thereafter, although Associated wanted to employKraus, Respondent refused to clear Kraus for such employ-ment, giving shifting,as well asinconsistent, reasons therefor.20 SeeTwin City Roofing, A Div. of Harlan E. Moore & Co.,165NLRBNo. 16, enfd.subnom. Local UnionNo. 230, Sheet MetalWorkers International Association,AFL-CIO v. N.L.R.B,67 LRRM2656 (C.A.7); Bricklayers,Masons and Plasterers International LocalUnigl No. 18 of Missouri,151 NLRB 160.The abovefinding is not undercut by the episode at the Beniciayard involving Kraus. Thus,while there is no indication in this recordthat Respondent ever protested to Associatedoverthe fact that Krauswasworkingwithout a clearance from it,Respondent'srefusalthereafter to refer Kraus to Associated on July 10 and again on July 20,on dues paying grounds,inter alia,establishes,Ifind, that it was notgoing to acquiesce in any failureto comply withthe existing clearanceprocedure.And as to Associated,Ifind that it adhered to theprocedure,at the outset, by requesting Kraus to get clearance for theBenicia job and,absent notification by Respondent that Kraus had notbeen cleared,an inference is not warranted that Associated acquiescedin Kraus' action.Inote, however, that some of the above reasons reveal apattern of preoccupation by Respondent over alleged non-compliance by Kraus with its dues requirements and overKraus' alleged failure to do picket duty during the strike. Thus,Thompson's remark to Sabo, Novak and Menebroker on July10 about Kraus being a drunk and an undesirable reveals, onanalysis, an undercurrent of concern over dues paying. For, asSabo credibly testified, when Thompson would call himconcerning a dues delinquency of an employee, he wouldcomment that these people always had money for whiskey andsuch, but never time or money to pay their union dues. Thisconcern was further manifest on July 20 when Thompsonincluded among the several reasons given to Kraus for notreferring Kraus at that time that Kraus did not pay his dueshalf the time and collecting from him was a difficult process.And further, Thompson told Cody and Menebroker separatelywithin 2 weeks thereafter that Kraus did not pay his dues. Andas to Kraus' alleged failure to do picket duty, Respondent'sconcernwasmade manifest by Thompson's telling Krausduring the above conversation with him on July 20 that one ofthe reasons for not referring him was that he did not pull hispicket duty during the recent strike at Associated, and by thequestion as to whether he had done his picket duty, which wasposed to him during the executive committee meeting of theUnion on July 29.On the matter of dues, it is not disputed that Kraus had notpaid any penmt fees after returning to work at Benicia in May.However, it is also noteworthy that the refusal to dispatchKraus on July 10, and again on July 20, occurred at a timewhen the 1963 union-security contract had expired and nonew agreement had been executed. Thus, the union-securityprovisions of the 1963 contract were no longer operative onthe critical dates in July and there was no justification for theimposition by Respondent of union security requirements .23Moreover, Kraus was not delinquent in any contractual unionsecurity obligation on May 30, 1967, when the 1963 contractexpired. Thisissobecause Kraus had quit his employmentwith Associated on April 27, and was rehired as a newemployee on May 12, with the consequence that he had beenemployed for less than 30 days on May 30.24 Furthermore,even assuming that Kraus was delinquent in dues or permit feeswhen the 1963 contract expired on May 30, 1967, Respondentwould not have been privileged to refuse to dispatch himbecause of such delinquency. While it is true that the nextcontract,which was executed on August 15, was madeNeither is the above finding undercut by Thompson's remark toSabo about the time the charge was filed herein that Associated coulddo what itpleased about Kraus, that Kraus was a lost cause.As I haveheretofore found, Sabo properly viewedthis remark as being ambiguousand as not warrantingAssociated to proceedto employ Krauswithoutclearanceby Respondent22According to credible testimony of Kraus, an inquiry aboutwhether he had done his picket duty was made during his attendance atRespondent's executive committee meeting on July 29. He could not,however,identify the union member who asked the question.23See Bethlehem Steel Co. (Shipbuilding Division),136 NLRB1500,1502, enfd.320 F.2d 615(C.A. 3), cert.denied 375 U.S. 984.24 Kraus was entitled underthe Act to 30 days ofgrace as a newemployee. INTERNATIONAL LONGSHOREMEN'S UNIONLOCAL 17retroactive to June 1, it is also true that the union secuntyprovision of the new contract could not, because of the hiatusbefore the second union security contract was executed, beapplied retroactively.25 It follows, therefore, that Respondentcould not, because of a dues delinquencyarisingbefore theexpiration of the first mentioned contract on May 30, 1967,lawfully preclude Kraus' employment during the hiatus periodor after the new contract was executed.On the matter of Kraus' picketing in connection with thestrike by Respondent at Associated during part of June andpart of July, Kraus testified that he did engage in suchpicketing. However, assuming without deciding that he did notengage insuch picketing, it is clear that a union imposes adiscriminatory condition of employment in contravention oftheAct when it refuses to refer an employee under anexclusive clearance arrangement because he has refused toparticipate in that union's picketing of an employer. 26In sum, therefore, I find, under all the circumstances and onthe entire record, that Respondent refused on July 10 and onJuly 20 to clear Kraus for work at Associated under theirapplicable exclusive hiring arrangement,at leastin part becauseof union considerations deriving from its belief that Kraus hadnot paid accrued union permit fees or dues and had notengagedinpicketingconducted by RespondentagainstAssociated.And I find further that Respondent therebycaused, or attempted to cause, Associated not to employ Krausin violation of Section 8(a)(3) of the Act, and hence violatedSection 8(b)(2) and (1)(A) of the Act.' 7Upon the basis of the above findings of fact and upon theentire record in the case, I make the following.CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaningof the Act.2.Associated is an employer engaged in commerce withinthe meaning of the Act.3.By causing, or attempting to cause, Associated, inviolation of Section 8(a)(3) of the Act, to deny employmentto Kraus because it had, for union considerations, not clearedKraus for such hire, Respondentengaged inunfair laborpractices within the meaning of Section 8(b)(2) of the Act.4.By the foregoing conduct, Respondent also restrainedand coerced employees in the exercise of their rightsguaranteed in Section 7 of the Act, in violation of Section8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certain unfairlabor practices, I will recommend that it cease and desist25SeeBethlehem SteelCo, supra.This situation is to be contrastedwith the oneinwhich two successive union security contracts areexecutedwithouthiatus,see, for example,NationalLead Co.,TitaniumDivision,106 NLRB 545, 548.26 SeeN.L.R.B v. Local 450,InternationalUnion of OperatingEngineers,AFL-CIO, (TellepsenConstructionCo ), 281 F.2d 313 (C.A.5), enfg. as modified 122 NLRB 564.27 See TwinCity Roofing, aDivisionof Harlan E. Moore & Co.,supra, LummusCompany v. NL.R.B.,339 F.2d 728 (C.A.D.C.), enfg.in relevantpart 142 NLRB 517.603therefrom and take certain affirmative action to effectuate thepolicies of the Act. And having found that Respondent causedAssociated not to employ Kraus because it had, for unionconsiderations, not cleared Kraus for such employment, I shallfurther recommend that Respondent notify Associated andKraus, in writing, that it has no objection to his employmentby Associated. I will also recommend that Respondent makeKraus whole for any loss of earnings suffered by reason of thediscrimination against him. Respondent's liability for backpayshall commence on July 11, when Kraus would otherwise havebeen employed by Associated, and shall terminate 5 days afterit notifies Associated and Kraus as aforesaid. Loss of earningsshall be computed in accordance with the formula approved inF.W.Woolworth Company,90 NLRB 289, with interestcomputed in the manner set forth inIsis Plumbing & HeatingCo., Inc.,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Respondent, its officers, representatives, agents, successors,and assigns, shall:1.Cease and desist from:(a) Causing, or attempting to cause, Associated MetalsCompany of California, its officers, agents, successors, orassigns,in violation of Section 8(a)(3) of the Act, to denyemployment to Stanley G. Kraus, or any other employee orapplicant for employment, because he has, for union consider-ations, not been cleared by it for such employment.(b) In any like or related manner restraining or coercingemployees or applicants for employment at Associated MetalsCompany of California or any other employer over whom theBoard wouldassertjurisdiction, in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extent thatsuch rightsmay be affected by an agreement requiringmembership in a labor organization, as authorized in Section8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Make Kraus whole for any loss of earnings suffered byhim by reason of the discrimination against him at AssociatedMetals Company of California, as set forth in the section ofthis Decision entitled "The Remedy."(b)Notify Associated Metals Company of California, inwriting, that it has no objection to Kraus' employment, with acopy to Kraus, individually.(c) Post at its office and meeting halls copies of theattached notice marked "Appendix.s28 Copies of said noticeto be furnished by the Board's Regional Director for Region20, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and maintained by it for 60 consecutive28Inthe event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the notice. Inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall besubstituted for the words "Pursuant to a Decision and Order." 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that such noticesare not altered; defaced, or covered by any other material.(d)Additional copies of the Appendix attached heretoshall be signed by an authorized representative of Respondentand shall be returned forthwith to the Regional Director ofRegion 20 for posting by AssociatedMetalsCompany ofCaliforniaattheirplants in Sacramento and Benicia,California, where notices to employees are customarily posted.(e)Notify said Regional Director,inwriting,within 20days from the date of the receipt of this Trial Examiner'sDecision,whatstepsRespondent has taken to complyherewrth.2 929In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read."Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OFInternational Longshoremen's and Warehousemen's UnionLocal 17, International Longshoremen's and Warehousemen'sUnionPursuant to the Recommended Order of a Trial Examinerof the National` Labor RelationsBoardand in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT cause, or attempt to cause, AssociatedMetals Company of California, or any other employerengaged in commerce, to deny employment to Stanley G.Kraus,ortoany other employee or applicant foremployment, because he has not, for union considerations,beencleared by us for such employment.WE WILL NOT in any like or related manner restrain orcoerceemployees,or applicants for employment, ofAssociatedMetalsCompany of California, or any otheremployer engaged in commerce, in the exercise of theirrights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization, as authorizedby Section 8(a)(3) of the Act, as amended.WE WILL notify AssociatedMetalsCompany ofCalifornia that we have no objection to the employment ofStanley G. Kraus.WE WILL make whole Stanley G. Kraus for any loss ofearningshemay have suffered as a result of thediscrimination against him.INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'SUNION LOCAL 17,INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'SUNION(Labor Organization)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.Ifmembers have any question concerning this Notice orcompliancewith its provisions, they may communicatedirectlywith the Board's Regional Office, 13050 FederalBuilding, 450 Golden Gate Ave., Box 36047, San Francisco,California, Telephone 556-0335.